THE ATTORNEY GENERAL HAS RECEIVED YOUR REQUEST THAT AN INFORMAL OPINION RECENTLY RENDERED TO THE REAL ESTATE COMMISSION BY YOUR LIAISON ATTORNEY, REBECCA RHODES, BE ISSUED AS A FORMAL OPINION. THE ATTORNEY GENERAL HAS ASKED THAT I, AS THE ATTORNEY IN THIS OFFICE RESPONSIBLE FOR COORDINATING OPINION REQUESTS, RESPOND TO YOUR REQUEST.
I HAVE REVIEWED BOTH YOUR INITIAL OPINION REQUEST AND THE INFORMAL OPINION RENDERED BY MS. RHODES. WHAT IS IMMEDIATELY APPARENT ABOUT YOUR REQUEST IS THAT IT IS VERY FACT SPECIFIC. BASICALLY, THE REQUEST REQUIRED THE APPLICATION OF 59 O.S. 858-102(2) TO THE SPECIFIC FACTS WHICH YOU OUTLINED IN THE REQUEST. MS. RHODES, CONSTRUING THE PLAIN LANGUAGE OF THE STATUTE AND APPLYING THE LAW TO THE FACTS, REACHED WHAT I BELIEVE IS THE CORRECT ANSWER.
THE ATTORNEY GENERAL HAS TRADITIONALLY RESPONDED IN AN INFORMAL FASHION TO THOSE QUESTIONS WHICH MAY BE DETERMINED BY A PLAIN READING OF THE STATUTE. AN INFORMAL OPINION IS LEGAL ADVICE FROM THE OFFICE OF THE ATTORNEY GENERAL, THROUGH A LIAISON ATTORNEY, ON WHICH AN AGENCY IS JUSTIFIED IN RELYING. AN AGENCY IS ENTITLED TO TAKE ACTION AGAINST THIRD PARTIES IN RELIANCE ON INFORMAL LEGAL ADVICE IT RECEIVES FROM THIS OFFICE.
FOR THESE REASONS, THE INFORMAL OPINION RENDERED BY YOUR LIAISON ATTORNEY IS SUFFICIENT AND IT IS UNNECESSARY TO ISSUE A FORMAL OPINION IN RESPONSE TO YOUR QUESTIONS. SHOULD YOU HAVE ANY QUESTIONS REGARDING THIS MATTER, PLEASE CONTACT ME.
(VICTOR N. BIRD)